JULIA SMITH GIBBONS, Circuit Judge.
Plaintiff-appellant Edward Lucas appeals the decision of the district court to grant summary judgment for defendantsappellees City of Ludlow, building inspector Joe Schutzman, and police officers Raymond Murphy, Benny Johnson, and James Tucker. Lucas sued defendantsappellees under 42 U.S.C. § 1983 for alleged violations of his constitutional rights, under 42 U.S.C. § 1985 for an alleged conspiracy to deprive him of his civil rights, and under Kentucky law for claims of defamation and malicious prosecution. After carefully reviewing the record, the applicable law, the parties’ briefs, and having had the benefit of oral argument, we find that the district court’s opinion carefully and correctly sets out the facts and the governing law. Because this court’s issuance of a full opinion would serve no jurisprudential purpose and would be duplicative, we affirm on the basis of the district court’s well-reasoned order of September 20, 2007, granting summary judgment to defendants-appellees.